         Case 1:18-cr-00170-KBJ Document 38 Filed 10/15/18 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                          )
UNITED STATES OF AMERICA,                 )
                                          )
              v.                          )      Criminal No. 18-cr-170 (KBJ)
                                          )
JAMES A. WOLFE,                           )
                                          )
              Defendant.                  )
                                          )

                                         ORDER

       On October 15, 2018, the defendant entered a guilty plea, which the Court

accepted as knowing and voluntary. In accordance with the oral representations of the

Court made during the plea hearing, it is hereby

       ORDERED that the sentencing hearing in this case will occur on December 20,

2018, at 2:30 PM in Courtroom 17. It is

       FURTHER ORDERED that both the Government and the defendant shall file

memoranda in aid of sentencing on or before December 6, 2018. Any responses thereto

shall be filed by December 13, 2018. The parties’ submissions must contain supporting

case law or any other authority that the parties intend to rely upon.


Date: October 15, 2018                           Ketanji Brown Jackson u
                                                 KETANJI BROWN JACKSON
                                                 United States District Judge
